DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-9 and 11-13 in the reply filed on 29 OCTOBER 2021 is acknowledged.
Claims 16-19 and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a microfluidic apparatus and method for driving a circuit, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 OCTOBER 2021.
Status of Claims
The claim set filed on 29 JUNE 2019 has been considered with the status identifiers.  Current pending claims for consideration are Claims 1-9 and 11-13.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 OCTOBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: character RAED, [0071].  
Claim Objections
Claim 2 is objected to because of the following informalities:  In line 31, Examiner believes that ‘therat’ is misspelled.  Clarification is requested.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by REICH, US Publication No. 2005/0092606 A1. 
Applicant’s invention is drawn towards a device. 
Regarding Claim 1, the reference REICH discloses a circuit, Figure 1, [0079], device 10, comprising : a detection capacitor, wherein: the detection capacitor, Figure 1, [0079], capacitor 12, comprises a first terminal and a second terminal, Figure 1, [0079], electrical contacts 14, spaced apart from one another to thereby form a space therebetween, Figure 1, [0081], see space between electoral contacts 14, inter-plate volume 22; and the circuit is configured: to detect a droplet present in the space by detecting a change of a capacitance value of the detection capacitor caused by a change of a dielectric constant between the first terminal and the second terminal, [0083, 0084], presence of fluid droplet 26; and to drive a formation of an electrical field formed using at least one of the first terminal and the second terminal of the detection capacitor to thereby drive the droplet to move in the electrical field, [0080-0082].
Allowable Subject Matter
Claims 2-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim language, in particular of Claim 2, which includes further limitations including  a writing sub-circuit, a voltage dividing sub-circuit, and a reading sub-circuit and each of these sub-circuits are configured to perform a certain task and are structurally connected in a particular way is not found in view of REICH or another other reference.  
The reference to CN 108593724 A is also considered relevant art, but it is this document is published after the international filing date, but later than the priority date.  This document is submitted on the IDS on 05 OCTOBER 2020.  An English Translation of the CN document’s description was obtained and is provided with this Office Action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797